Citation Nr: 1709498	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a fracture of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran served on active duty service with the United States Army from March 1962 to March 1965 and from March 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In a brief submitted in February 2017 the Veteran's representative attempted to raise claims related to service connection for a mental condition and entitlement to a total disability rating based on individual unemployability.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2011 VA Form 9 Substantive Appeal, the Veteran requested to testify before a Veterans Law Judge in person at the Board in Washington, DC.  See 38 C.F.R. § 20.700 (2016).  The record shows that a hearing was scheduled for February 2017.   However, the notification letter informing the Veteran of the scheduled hearing was returned as undeliverable by the United States Postal Service.   March 2017 correspondence indicated that the Veteran never received this letter and that he had changed his address with the Veterans Health Administration but not with the Board.  The Veteran has asked to change his VA Form 9 Substantive Appeal to request a videoconference hearing before a Veterans Law Judge.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2016). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




